CaseCase
     8:20-mj-02007-JSS
          1:20-cr-00523-GHW
                         Document
                             Document
                                  11 Filed
                                      9-4 10/09/20
                                           Filed 10/21/20
                                                     Page 1Page
                                                            of 2 PageID
                                                                 1 of 2 25
CaseCase
     8:20-mj-02007-JSS
          1:20-cr-00523-GHW
                         Document
                             Document
                                  11 Filed
                                      9-4 10/09/20
                                           Filed 10/21/20
                                                     Page 2Page
                                                            of 2 PageID
                                                                 2 of 2 26
